DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-21 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/207414 A1.
Regarding new claims 13, 16, and 18, WO ‘414 discloses a method of producing a metal superalloy (see pages 5, 6, and 9; and claim 1), in which the method comprises the following steps:
providing a charge of metal materials;
melting the charge of metal materials in an electric-arc furnace to obtain a first melt of the charge of metal materials, followed by a step of solidifying the first melt to obtain ingots;
melting the ingots in a V.I.D.P. furnace to obtain a second melt;
melting the second ingots in a V.A.R. furnace to obtain a third melt, followed by solidifying the third melt, wherein an A.O.D. treatment on the first melt, the melting in the V.I.D.P. furnace, and the melting in the V.A.R. furnace, are being carried out in these steps sequentially (see claim 1 of WO ‘414); and
solidifying the first ingot by cooling after casting (solidification of melted metal materials would inherently occur during cooling).
WO ‘414 fails to explicitly teach a charge of metal materials having a weight of greater than or equal to 40 tons and less than or equal to 60 tons.
However, it would have been obvious to one of ordinary skill in the art to provide any desired amount of the charge of metal materials since it is within the design expediency, including higher yield and efficiency in processing a larger charge of metal materials to obtain final cast metal products.  Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to choose the instantly claimed ranges through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (1980).
Regarding new claims 14 and 19, WO ‘414 fails to explicitly teach that the melted first ingots have a weight greater than or equal to 10 tons and less than or equal to 20 tons.  However, it would have been obvious to one of ordinary skill in the art to provide any desired amount of melted first ingots since it is within the design expediency, including higher yield and efficiency in processing a larger charge of metal materials to obtain final cast products.  Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to choose the instantly claimed ranges through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (1980).
Regarding new claims 15 and 20, the melt is cast into ingot molds.
Regarding new claims 17 and 21, the metal superalloy is nickel-based (see abstract).

Allowable Subject Matter
Claims 1 and 3-12 are allowed.

Response to Arguments
The examiner acknowledges the applicants’ amendment and replacement drawing sheet received by the USPTO on June 30, 2021.  The amendment overcomes 

Applicants’ arguments with respect to new claims 13-21 have been considered but are moot because the arguments do not apply to the newly underlined portions addressing the applicants’ newly added independent claims 13 and 18.

Conclusion
Applicants' amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P KERNS whose telephone number is (571)272-1178.  The examiner can normally be reached on Monday-Friday 8am-430pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN P KERNS/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        July 11, 2021